UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4316



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES RANDLE SHIRES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CR-98-10)


Submitted:   August 14, 2006            Decided:   September 12, 2006


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Walter B. Dalton,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Darryl James Mitchell, Special Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles Randle Shires appeals the district court’s order

revoking supervised release, imposing a one-month sentence of

imprisonment,      and    imposing     special    conditions      of    supervised

release.    Shires’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), raising one issue but

stating that, in his view, there are no meritorious grounds for

appeal.    Although notified of his right to do so, Shires has not

filed a pro se supplemental brief. Finding no reversible error, we

affirm.

            In    the    Anders   brief,   counsel      questions      whether   the

district court erred in prohibiting Shires from driving as a

special condition of supervised release.                 Specifically, counsel

raises    the    issue   of   whether    the   imposition    of     this   special

condition involves a greater deprivation of personal liberty than

is   reasonably     necessary     to    achieve   the    valid    objectives      of

supervised release.

            In reviewing the imposition of a special condition of

supervised release, we must determine whether the condition is

plainly unreasonable with regard to certain factors set forth in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).                 United States v.

Crudup, __ F.3d __, __, 2006 WL 2243586, *3 (4th Cir. 2006).                 These

factors include “the nature and circumstances of the offense and

the history and characteristics of the defendant,” § 3553(a)(1);


                                       - 2 -
the    need     for    the    condition      to     deter    criminal   conduct,

§ 3553(a)(2)(B); the need to protect the public from any further

criminal behavior by the defendant, § 3553(a)(2)(C); and the need

to    provide    the    defendant    with     training       or   medical    care,

§ 3553(a)(2)(D).        See 18 U.S.C.A. § 3583(d)(1) (West 2000 & Supp.

2006).    Additionally, special conditions must be consistent with

the Sentencing Commission’s policy statements and may not involve

a greater deprivation of liberty than is necessary to achieve the

specified goals.       § 3583(d)(2), (d)(3).        Based on our review of the

record, including Shires’s history of alcohol and substance abuse,

we find that the district court’s decision to ban Shires from

driving a motor vehicle as a special condition of supervised

release was not plainly unreasonable.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm the district court’s order.                 See

United States v. Shires, No. CR-98-10 (E.D. Va. Mar. 17, 2005).

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then

counsel   may    move    in   this   court    for    leave   to   withdraw   from

representation.        Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because


                                      - 3 -
the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -